Citation Nr: 0211600	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  97-32 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to April 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 30 percent disability 
evaluation for schizophrenia.  The evaluation was increased 
to 70 percent disabling pursuant to an October 2000 rating.

The case was previously before the Board in June 1999, at 
which time it was Remanded to obtain additional records and 
to afford the veteran a comprehensive medical examination.  
The requested development having been undertaken, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The veteran's schizophrenia has rendered him demonstrably 
unable to obtain or retain employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, §§ 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.125-4.132, Diagnostic Code 9200 (1996); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years..  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist falls squarely on the VA, 
to include affording hearings, obtaining identified evidence, 
government records, affording examinations, where appropriate 
and etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  The RO has 
made satisfactory efforts in these regards, and the veteran 
has been offered an opportunity to submit additional evidence 
in support of the claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" is 
of questionable relevance in light of VA's long-standing duty 
to assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

During the pendency of the veteran's appeal, the rating 
criteria for the code section for the disability at issue 
were changed effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996).  When the law or regulations change after a 
claim has been filed but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
version of the criteria more favorable to the veteran should 
be applied.  

The Board's June 1999 Remand instructed the RO, inter alia, 
to consider the veteran's claim in the context of the rating 
criteria in effect prior to November 7, 1996.  However, the 
original statement of the case (SOC) as well as the October 
2000 rating were limited to consideration of the claim vis-à-
vis the more recent criteria.  Remand directives confer upon 
the veteran or other claimant the right to compliance with 
Remand Orders.  Remand instructions of the Board are neither 
optional nor discretionary.  Full compliance with such 
instructions is mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).  However, in light of the Board's 
disposition below, the Board ascertains no prejudice to the 
veteran by the Board's adjudication of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

Entitlement to service connection for schizophrenia was 
established as 10 percent disabling pursuant to a June 1980 
evaluation.  A 30 percent evaluation was granted in 
accordance with a May 1995 rating.  As noted above, pursuant 
to an October 2000 rating, the rating was increased to a 70 
percent disability evaluation.  Other administrative 
determinations also bear notice.  For example, a December 
1997 Social Security determination awarded disability 
benefits for schizophrenia based primarily on a testifying 
medical expert "who opined that the [veteran's] 
schizophrenia precludes him from being able to engage in 
substantially gainful employment. . . ."  The Board also 
observes that entitlement to a total disability rating based 
on individual unemployability (TDIU) due to his sole service-
connected disability (schizophrenia) has been awarded 
effective to May 30, 1997 in accordance with a July 2001 
rating.  

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9200, 
a 70 percent rating is warranted for severe social and 
industrial impairment.  A 100 percent rating is warranted for 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  The Board also notes that 
under the regulations which were previously in effect, a 100 
percent rating could be assigned if the veteran were to be 
found to be precluded from securing or following a 
substantially gainful occupation due to his service-connected 
psychiatric disorder.  See 38 C.F.R. § 4.16(c).; Johnson v. 
Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21.

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and the Board is satisfied that, resolving 
all reasonable doubt in the veteran's favor, the criteria for 
assignment of a 100 percent schedular evaluation for 
schizophrenia is warranted under the rating criteria in 
effect prior to November 1996.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9200 (1996); Johnson, 7 
Vet. App. at 96; see also Karnas, 1 Vet. App. at 312-313. 

Both the 1997 SSA determination and the medical evidence of 
record as reported therein reveal that the veteran's 
schizophrenia has rendered him demonstrably unable to obtain 
or retain employment.  The Board additionally observes that 
outpatient treatment records are essentially consistent with 
this conclusion, reflecting Global Assessment of Functioning 
(GAF) scores intermittently lurching from 45 to 60 over the 
period from May 1998 to June 1999, depending on compliance 
with medication and outside stressors.  Moreover, the veteran 
was afforded a VA mental disorders examination in August 
2000, which noted the veteran's auditory and visual 
hallucinations, increasing anxiety and sleep difficulty.  The 
veteran was unemployed and reportedly depends upon visits 
from members of his church to bring him food.  GAF was 
reported as 47. 

The medical evidence indicates that the veteran's 
schizophrenia has been and continues to be severe, and, has 
consistently resulted in low GAF scores, which are indicative 
of major functional impairment involving some problems with 
reality testing.  The Board finds the evidence of inability 
to obtain or sustain gainful employment to be virtually 
uncontroverted.

The forgoing evidence leads the Board to conclude that with 
resolution of reasonable doubt in the veteran's favor, he 
meets the criteria for a 100 percent evaluation.  
Accordingly, a schedular 100 percent disability evaluation is 
warranted under the old criteria of Diagnostic Code 9200.  
The benefit of the doubt is resolved in his favor.  38 
U.S.C.A. § 5107.

Since the Board finds that the veteran's schizophrenia 
warrants a 100 percent evaluation under the old criteria, a 
discussion concerning the application of the new criteria 
would be moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).



ORDER

Entitlement to increased evaluation for schizophrenia is 
granted, subject to the provisions governing the award of 
monetary benefits. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

